Clerks, J.
—A court of equity will not assume jurisdiction to review the proceedings of a municipal corporation in prosecuting a local improvement, or in assessing or collecting the means to complete it, if there exists no other reason, for its interposition than the alleged invalidity of the proceedings.
The common-law writ of certiorari is the appropriate remedy in cases of this nature; and it is no reason for granting the remedy prayed for in this, action, that the defects, of which the plaintiff complains, in the defendants’ proceedings, do not appear upon the record; that they can only be substantiated by extrinsic proof; and therefore that the objection could not be raised on a certiorari. (Mace a. The Trustees of the Tillage of Newburg, 15 How. Pr. R., 161.)
Judgment for defendants on demurrer, with costs.